Citation Nr: 0519519	
Decision Date: 07/19/05    Archive Date: 07/22/05

DOCKET NO.  03-00 063A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Entitlement to service connection for peripheral neuropathy, 
claimed as the result of exposure to chemical herbicides 
during service in Vietnam or, in the alternative, to exposure 
to toxic chemicals while serving on active duty as a 
firefighter.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

The veteran and J. T. Pierce, Ph.D., C.I.H., D.A.B.T.


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel


INTRODUCTION

The veteran served on two separate periods of active duty in 
the United States Army.  He served honorably from March 1966 
to March 1969, during which he was deployed to the Republic 
of Vietnam as an infantryman and was awarded the Combat 
Infantryman Badge.  He then served from February 1974 to 
November 1980 as a firefighter in the military, during which 
he was decorated with the Army Commendation Medal for 
rescuing three children trapped in a burning residence in 
January 1979.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision by the Wichita, Kansas, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  

A rating decision dated in April 2002, assigned a 100 percent 
evaluation for post-traumatic stress disorder.


FINDING OF FACT

The veteran's peripheral neuropathy had its onset during 
active military duty.


CONCLUSION OF LAW

Peripheral neuropathy was incurred in active military 
service.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2002); 38 
C.F.R. §§ 3.102, 3.303 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA has a duty to notify and assist the veteran with his claim 
under the Veterans Claims Assistance Act of 2000.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2004).  VA 
has a duty to notify the veteran and his representative of 
any information and evidence needed to substantiate and 
complete a claim.  38 U.S.C.A. §§ 5102, 5103; 38 C.F.R. § 
3.159(b).  VA also has a duty to assist the veteran in 
obtaining evidence necessary to substantiate the claim.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  Because this claim 
is being granted in full, the notification and duty to assist 
provisions of the VCAA are deemed by the Board to have been 
fully satisfied.

The veteran's service medical records from his second period 
of active duty show no treatment for, or diagnosis of a 
chronic neurological disorder affecting his peripheral 
nerves.  Although he was treated for complaints of numbness 
in his right hand in November 1980, this was attributed to 
his having been in handcuffs for a half-hour period 
beforehand and no diagnosis was presented.  His neurological 
system was normal on all clinical examinations conducted 
during service and he related no significant history of 
neurological symptoms.  

The veteran's service personnel records show that his 
military occupational specialty for his period of active duty 
from 1974 to 1980 was as a firefighter.  The veteran reports 
that during his service as a firefighter, he participated in 
putting out fires in a hundred incidents involving burning 
building structures, six incidents involving aviation 
accidents, and also participated in many firefighting 
practice drills which used burning tires, scrapped equipment, 
and old discarded chemical solvents and combustibles to fuel 
the practice fires.  He reported that he worked as a 
professional civilian firefighter for approximately the first 
year following his discharge from active duty.

The veteran's medical history shows that he had a long 
history of heavy tobacco use and that during his second 
period of military service he had a problem with alcohol 
abuse that has resolved and remains in remission since 1980.

Post-service private and VA medical records show that the 
veteran first manifested symptoms of his present peripheral 
neuropathy in November 1996.  Since that time, his disease 
has increased in severity and this disorder has become 
progressively worse.

Pertinent medical records include the report of a May 2002 VA 
neurological examination which, in pertinent part, presented 
the examining physician's opinion that the veteran's 
peripheral neuropathy was not related to exposure to Agent 
Orange in Vietnam, or to toxic fumes released from burning 
combustibles while serving as a firefighter in active duty, 
but was the result of his history of alcohol and tobacco 
consumption.

At an RO hearing conducted in March 2003, a professional 
witness, J. T. Pierce, Ph.D., C.I.H., D.A.B.T., testified on 
the veteran's behalf.  Dr. Pierce identified himself as a 
professional board-certified toxicologist who specialized in 
studying the longitudinal health effects of various 
industrial environments and their impact on human physiology.  
He stated that he was familiar with the factual and medical 
history of the veteran, including his years of service as a 
firefighter in active duty, his post-military year of working 
as a civilian firefighter, and his history of alcohol abuse 
and tobacco use.  According to Dr. Pierce, the veteran was 
exposed to various toxic compounds that were released upon 
combustion of chemicals and solvents during his years of 
military service as a firefighter.  Dr. Pierce's professional 
opinion was that the veteran's tobacco use had a minimal 
impact on his nervous system, his history of alcohol abuse 
was in remission and could no longer play a major role in his 
development of a chronic neurological disorder, and that it 
was as likely as not, with at least a 51 percent likelihood 
of probability, that the veteran's history of exposure to 
toxic fumes while fighting fires during service contributed 
substantially towards his development of chronic peripheral 
neuropathy approximately 16 years after separating from 
active duty.

The report of an April 2003 VA neurological examination 
shows, in pertinent part, that the examining physician 
reviewed the veteran's medical history and the prior medical 
opinion presented.  The VA physician concluded that due to 
the approximately 16-year period that elapsed between the 
time of the veteran's separation from his second period of 
service when he served as a firefighter and the subsequent 
onset of peripheral neuropathy, it was "hard . . . to 
implicate exposure to chemical (sic) during service as [a] 
fire fighter to neuropathy after such a long period.  
However, Dr. Pierce who has special expertise in toxicology 
feels that there is a possibility based on his opinion."  
The examiner further stated that "I cannot claim [to be a] 
specialist in toxicology and neurotoxicology and hence I 
would defer any final opinion to the Board."

In a September 2004 statement from the veteran's private 
physician, S. Simon, RPh., M.D., it was reported that Dr. 
Simon reviewed the veteran's medical history and military 
service history as firefighter and Vietnam veteran, and had 
physically examined him.  Dr. Simon concluded that the 
veteran "definitely appears to have had problems associated 
with a peripheral neuropathy which may have had some element 
of his exposure to inhalant chemicals as well as exposure to 
the Agent Orange."

Service connection involves many factors, but basically means 
that the facts, shown by the evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service, or if pre-existing such 
service, was aggravated therein.  This may be accomplished by 
affirmatively showing inception or aggravation during service 
or through the application of statutory presumptions.  
38 C.F.R. § 3.303(a).  Service connection may be granted for 
any disease diagnosed after discharge from active duty when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

The Board has reviewed the objective clinical evidence that 
addresses the issue of etiology regarding the veteran's 
peripheral neuropathy.  The opinion of the VA physician who 
examined the veteran in May 2002 was that his tobacco and 
alcohol use caused his neurological disability.  The opinion 
of Dr. Pierce, the private toxicologist who testified at a 
March 2003 RO hearing, was that it was as likely as not that 
the veteran's exposure to toxic compounds while pursuing his 
military duties as a firefighter caused his peripheral 
neuropathy.  Dr. Pierce found that the veteran's tobacco use 
did not play a major contributory role in the development of 
his neurological disorder and that his history of alcohol 
abuse had been resolved 16 years earlier and thus was removed 
from being a contributory cause of the peripheral neuropathy.  
The VA physician's opinion of April 2003 was equivocal as the 
physician was reluctant to associate the veteran's peripheral 
neuropathy with service due to the 16-year gap between his 
separation from service and the time of onset of his 
neurological symptoms, but expressed deference to Dr. 
Pierce's professional credentials as a specialist in 
industrial toxicology.  Dr. Simon's conclusion in September 
2004 was also equivocal as he indicated that the veteran's 
history of exposure to toxic chemicals from his duties as a 
soldier in Vietnam and as a military firefighter thereafter 
"may" have contributed in part to his peripheral 
neuropathy.  The opinions and statements of Drs. Pierce and 
Simon, when aggregated with the deferential and equivocal 
remarks presented in April 2003 by the VA physician, present 
an overall mass of objective evidence that tends to link the 
veteran's peripheral neuropathy with his exposure to toxic 
compounds during his period of military service as a 
firefighter, and offsets the May 2002 VA physician's opinion 
that found no such nexus with service.  As the facts of the 
case are thus in relative equipoise regarding the merits of 
the veteran's claim, any doubt shall be resolved in favor of 
the veteran.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Accordingly, 
service connection for peripheral neuropathy is warranted.


ORDER

Service connection for peripheral neuropathy is granted.



	                        
____________________________________________
	JOY A. MCDONALD
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


